Order unanimously reversed, without costs, and action restored to calendar for Supreme Court, Oneida County. Memorandum: Family Court has no jurisdiction to enforce a separation agreement as such (see Iseman v Iseman, 48 AD2d 809, app dsmd 37 NY2d 918; “Manheim” v “Manheim”, 200 Misc 802, 806; Besharov, Practice Commentary, McKinney’s Cons Laws of NY, Book 29A, 1976-1982, Supp Pamph, Family Ct Act, § 411, p 71). Accordingly, Trial Term erred in transferring to Family Court plaintiff’s plenary action on the contract for the recovery of arrears under a separation agreement. (Appeal from order of Supreme Court, Oneida County, McKennan, J. — refer to Family Court.) Present — Hancock, Jr., J. P., Callahan, Doerr, Denman and Moule, JJ.